DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (US20120102257) hereinafter Lin.





a second port (Fig. 3 with port coupled to FIFO); 
and a first-in first-out (FIFO) storage device configured to store data received from the first port and the second port (Fig. 3 and receive FIFO 212);
 wherein the USB interface adaptor is configured to access data through the first port according to the communications protocols of USB, and access data through the second port according to communications protocols of FIFO; a first-in first-out (FIFO) interface adaptor comprising: a third port coupled to the second port; and a fourth port; wherein the FIFO interface adaptor is configured to access data through the third port according to the communications protocols of FIFO, and access data through the fourth port according to communications protocols of a specific type of bus (Fig. 3, and bridge module 206, 208, and para. 0037); 
a plurality of functional circuits each configured to perform a corresponding function; and a bus bridge circuit coupled to the fourth port and the plurality of functional circuits, and configured to transmit data received from the fourth port to a corresponding functional circuit of the plurality of functional circuits and transmit data sent from the corresponding functional circuit to the fourth port. (Fig. 3, and para. 0043 with a plurality of SATA controllers).  


As to claim 3, Lin discloses  The data transmission system, wherein the plurality of functional circuits comprise a memory, a peripheral device, a central processing unit, a graphic processing unit, and/or a digital signal processor (Fig. 3, and para. 0043).

 As to claim 16, Lin discloses the data transmission system, wherein: the FIFO interface adaptor further comprises a finite state machine (FSM) configured to enter a corresponding state according to the instruction (Fig. 14, and paras. 0136- 0140). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of North (US20030046510).

As to claim 4, Lin dose not disclose wherein the specific type of bus is a bus defined by advanced microcontroller bus architecture (AMBA) or a bus defined by open core protocol (OCP). 
North teaches wherein the specific type of bus is a bus defined by advanced microcontroller bus architecture (AMBA) or a bus defined by open core protocol (OCP) (para. 0027). One of ordinary skill in the art before the effective filing date of the claimed invention to use the AMABA bus system of North in the system of Lin to enable efficient cache system (para. 0007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of TI (TMS320c555 User Guide).

As to claim 5, Lin does not disclose the data transmission system of claim 1, wherein the host transmits a data package through the USB port, and the data package comprises: an instruction column configured to record an instruction; an address column configured to record an address corresponding to the instruction; a data column configured to record at least one piece of data corresponding to the instruction; and a data length column configured to record a data length of the at least one piece of data..


As to claim 6, TI discloses the data transmission system, wherein the data package further comprises a check column configured to record a check sum for verifying correctness of data transmission (error checking and handling, page 34). One of ordinary skill in the art before the effective filing date of the claimed invention to use the TI controller in the system of Lin to enable big data transfer (1.1). 

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cui et al (US20070274303) hereinafter Cui

As to claim 7, Lin does not  disclose further configured to transmit a FIFO non-empty signal to the FIFO interface adaptor through the second port when the FIFO storage device has data stored therein; and when the FIFO interface adaptor receives the FIFO non-empty signal, the FIFO interface adaptor is further configured to retrieve data stored in the FIFO storage device through the third port to identify an instruction.

 
As to claim 8, Cui discloses  the data transmission system wherein: when the FIFO interface adaptor identifies that the instruction is a write instruction, the FIFO interface adaptor is further configured to retrieve data stored in the FIFO storage device through the third port to obtain a write address and at least one piece of write data (Fig. 1, and para. 0006); 
and the FIFO interface adaptor is further configured to transmit the at least one piece of write data to a functional circuit corresponding to the write data through the bus bridge circuit (Fig. 1, and para. 0010).  One of ordinary skill in the art before the effective filing date of the claimed invention to use the control system of Cui in the system of Lin to enable efficient data movement system (para. 0005).

As to claim 9, Cui discloses  the data transmission system wherein: when the FIFO interface adaptor identifies that the instruction is the write instruction, the FIFO interface 
and the FIFO interface adaptor is further configured to have the bus bridge circuit enter a burst write mode according to the length of write data (para. 0026). One of ordinary skill in the art before the effective filing date of the claimed invention to use the control system of Cui in the system of Lin to enable efficient data movement system (para. 0005).
  
As to claim 10, Cui discloses  the data transmission system, wherein: number of bits transmitted in parallel at the same time by the FIFO storage device is smaller than number of bits of each piece of write data, and the FIFO interface adaptor is further configured to combine a plurality of pieces of data retrieved from the FIFO storage device in a number of times into a piece of write data and transmit the piece of write data to the functional circuit corresponding to the write address through the bus bridge circuit.(para. 0010) One of ordinary skill in the art before the effective filing date of the claimed invention to use the control system of Cui in the system of Lin to enable efficient data movement system (para. 0005).

 As to claim 11, Cui discloses  the data transmission system, wherein: when the FIFO interface adaptor identifies that the instruction is a read instruction, the FIFO interface adaptor is further configured to retrieve data stored in the FIFO storage device through the third port to obtain a read address (Fig. 1, and para. 0006); 


As to claim 12, Cui discloses  The data transmission system, wherein: when the FIFO interface adaptor identifies that the instruction is the read instruction, the FIFO interface adaptor is further configured to retrieve data stored in the FIFO storage device through the third port to obtain a length of read data (Fig. 1, and para. 0006); 
and the FIFO interface adaptor is further configured to have the bus bridge circuit enter a burst read mode according to the length of read data (Fig. 1, and para. 0010).  One of ordinary skill in the art before the effective filing date of the claimed invention to use the control system of Cui in the system of Lin to enable efficient data movement system (para. 0005).

As to claim 13, Cui discloses  the data transmission system, wherein: number of bits transmitted in parallel at the same time by the FIFO storage device is smaller than number of bits of each piece of read data, and the FIFO interface adaptor is further configured to divide a piece of read data into a plurality of pieces of data and push the plurality of pieces of data sequentially to the FIFO storage device through the third port. 
 
As to claim 14, Cui discloses  the data transmission system, wherein: the FIFO interface adaptor further comprises at least one configuration register; when the FIFO interface adaptor identifies that the instruction is a configuration write instruction, the FIFO interface adaptor is further configured to retrieve data stored in the FIFO storage device through the third port to obtain a configuration write address and a piece of configuration write data (paras. 0043, 0044);
 and the FIFO interface adaptor is further configured to write the piece of configuration write data to a configuration register corresponding to the configuration write address (paras. 0045- 0048). One of ordinary skill in the art before the effective filing date of the claimed invention to use the control system of Cui in the system of Lin to enable efficient data movement system (para. 0005).
  
As to claim 15, Cui discloses. the data transmission system, wherein: the FIFO interface adaptor further comprises at least one configuration register; when the FIFO interface adaptor identifies that the instruction is a configuration read instruction, the FIFO interface adaptor is further configured to retrieve data stored in the FIFO storage device through the third port to obtain a configuration read address (para. 0056); 
and the FIFO interface adaptor is further configured to push data stored in a configuration register corresponding to the configuration read address to the FIFO .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10007485 where the control logic is a FIFO management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184